United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 October 3, 2005

                                                         Charles R. Fulbruge III
                                                                 Clerk
                           No. 05-30145
                         Summary Calendar



UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

DORAL WILLIAMS,

                                    Defendant-Appellant.


                        --------------------
           Appeal from the United States District Court
               for the Western District of Louisiana
                       USDC No. 5:04-CR-50116
                        --------------------

Before SMITH, GARZA, and PRADO, Circuit Judges.

PER CURIAM:*

     Doral Williams appeals the 87-month prison sentence imposed

after he pleaded guilty to being a felon in possession of a

firearm.   The sentence was increased under the now-advisory

sentencing guidelines based on the district court’s finding that

Williams possessed the firearm in connection with the felony of

illegal discharge of a firearm.

     Williams fails to show that the district court plainly erred

by applying the “preponderance” standard, or by finding that

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                             No. 05-30145
                                  -2-

Williams illegally discharged the firearm, or by declining to

conclude sua sponte that the discharge of the weapon was

justified by self-defense.    See United States v. Partida, 385
F.3d 546, 565 (5th Cir. 2004) (plain error review), cert. denied

sub nom., Vigil v. United States, 125 S. Ct. 1616 (2005).   The

judgment of the district court therefore is

     AFFIRMED